Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggests inter alia: a connector housing, comprising: a housing body having a socket adapted to receive an external electronic module inserted in an insertion direction, the housing body having an outer wall with a mounting passageway; and a shielding sheet having a first elastic sheet disposed on an inner side of the housing body, a second elastic sheet disposed on an outer side of the housing body, and a first bent portion connected between the first elastic sheet and the second elastic sheet and adapted to be clamped on an edge of the socket, a free end of the first elastic sheet and/or the second elastic sheet has a pair of lap portions on a pair of sides parallel to the insertion direction, the free end of the first elastic sheet and/or the second elastic sheet is slidably engaged with the mounting passageway in the insertion direction. The closet prior art is to Murr et al. which disclose a similar connector assembly 12, comprising: a housing body having a socket adapted to receive an external electronic module inserted in an insertion direction, the housing body having an outer wall with a mounting passageway; and a shielding sheet having a first elastic sheet disposed on an inner side of the housing body, a second elastic sheet disposed on an outer side of the housing body, and a first bent portion connected between the first elastic sheet and the second elastic sheet and adapted to be clamped on an edge of the socket. However, Murr et al. lacks to disclose the claimed limitations of a free end of the first elastic sheet and/or the second elastic sheet has a pair of lap portions on a pair of sides parallel to the insertion direction, the free end of the first elastic sheet and/or the second elastic sheet is slidably engaged with the mounting passageway in the insertion direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831